Citation Nr: 1425863	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-32 947	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont

THE ISSUE

Whether the Veteran is considered to have been a fugitive felon during the period from December 27, 2001 to May 18, 2009, for VA compensation and pension purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

McKayle D. Bruce, General Attorney

INTRODUCTION

The Veteran served on active duty from May 1991 to February 1996.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In July 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that concluded that the Veteran was considered a fugitive felon during the period from December 27, 2001 to May 18, 2009, for VA compensation and pension purposes.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In November 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the July 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In January 2014, the Veteran responded that she wished to have the prior decision vacated and a new one issued in its place.





Accordingly, the May 4, 2012 Board decision is vacated.



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


